825 F.2d 410
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles R. CLOUGH, Petitioner-Appellant,v.C. E. HUMPHREYS, Supt., Respondent-Appellee.
No. 87-3049
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1987.

ORDER
Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion to proceed in forma pauperis and for appointment of counsel, motion for transcript at government expense, motion to dismiss the appellee's pleadings and joint appendix, motion to amend the writ of habeas corpus, response to the motion to amend, response to the motion to dismiss, replies of the appellant, the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner pled no contest in the state courts to three counts of rape.  He was unsuccessful in the Court of Appeals and the Supreme Court of Ohio in his attempts to overturn the trial court's denial of a motion to suppress an alleged confession he had made to a police investigator.  He also filed a post-conviction motion in the trial court alleging that his plea